         Case 19-20020 Document 390 Filed in TXSB on 10/15/19 Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

In re:                                                 §
                                                       §
SAM KANE BEEF PROCESSORS, LLC,1                        §              Case No. 19-20020
                                                       §
         Debtor.                                       §              Chapter 11

                DEBTOR’S EMERGENCY MOTION FOR APPROVAL OF
               SECOND STIPULATION PURSUANT TO RULE 9019 OF THE
                  FEDERAL RULES OF BANKRUPTCY PROCEDURE

         EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL
         BE CONDUCTED ON THIS MATTER ON OCTOBER 17, 2019 AT 10:30
         AM IN COURTROOM 400, FOURTH FLOOR, 515 RUSK, HOUSTON, TX
         77002. IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU
         BELIEVE THAT EMERGENCY CONSIDERATION IS             NOT
         WARRANTED, YOU MUST EITHER APPEAR AT THE HEARING OR
         FILE A WRITTEN RESPONSE PRIOR TO THE HEARING.
         OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
         UNOPPOSED AND GRANT THE RELIEF REQUESTED. RELIEF IS
         REQUESTED NOT LATER THAN OCTOBER 17, 2019.

         Sam Kane Beef Processors, LLC, the above captioned debtor and debtor in possession

(the “Debtor”), hereby files this Emergency Motion to Approve Stipulation Pursuant to Rule

9019 of the Federal Rules of Bankruptcy Procedure (the “Motion”), and in support hereof,

respectfully states as follows:

                                    JURISDICTION AND VENUE

         1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. § 1334.

Consideration of this Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O).

Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




1
  The Debtor in this Chapter 11 Case, along with the last four digits of the Debtor’s federal tax identification
number, is: Sam Kane Beef Processors, LLC (0433).
        Case 19-20020 Document 390 Filed in TXSB on 10/15/19 Page 2 of 9



                                      I.   BACKGROUND

       2.      On January 22, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11, Title 11 of the United States Code (the “Bankruptcy Code”) in the

United States Bankruptcy Court for the Southern District of Texas, Corpus Christi Division (the

“Court”).

       3.      Pursuant to Bankruptcy Code §§ 1107(a) and 1108, the Debtor is operating its

business and managing its property as a debtor in possession.

       4.      Prior to the Petition Date, the Debtor operated a meat packing plant located at

9001 Leopard Street in Corpus Christi, Texas.

       5.      On October 5, 2018, the United States District Court for the Southern District of

Texas entered an Order Appointing Receiver [ECF # 45 in Case No. 2:18-cv-00171] appointing

Richard Schmidt as Receiver to the Debtor (the “Receivership”).

       6.      Prior to the Petition Date, the Debtor sold meat products to Publix Super Markets,

Inc. (“Publix,” and with the Debtor, the “Parties”) pursuant to various purchase orders. As of the

Petition Date, the Debtor alleged that Publix owed the Debtor not less $3,609,327.85 (the “Pre-

Petition A/R”), of which approximately $1,400,000.00 was due and scheduled to be paid and

mailed out to the Debtor on January 24, 2019 (the “January 24 Payment”).

       7.      Publix alleged that, pursuant to Publix’s Supplier Policies and Guidelines which

the Debtor has agreed to (the “Customer Agreement”), Publix was entitled to reduce the asserted

Pre-Petition A/R for price discrepancies, returned product, post-audit adjustments, allowances,

rebates, coupon redemptions, and/or other charge-back items permitted under the Customer

Agreement (the “Charge Backs”). In the ordinary course of the Parties’ pre-petition business,

Publix applied Charge Backs to reduce payments owed to the Debtor. Because the exact amount

of Charge Backs could not be computed on the Petition Date, the Debtor and Publix entered into
                                                2
        Case 19-20020 Document 390 Filed in TXSB on 10/15/19 Page 3 of 9



that Stipulation Regarding Payment of Pre-Petition Amounts [ECF # 48] (the “First Publix

Stipulation”) and agreed as follows:

                  a. Publix shall send a check by January 30, 2019 to the Debtor for

                      $1,124,774.76 on account of the January 24 Payment, along with other

                      uncontested amounts due, and shall pay other Pre-Petition A/R amounts to

                      the Debtor in accordance with the Parties’ customary practices. For the

                      avoidance of any doubt, pursuant to the Order in Aid of Administration of

                      the Case [ECF # 15], Publix shall remit such amounts directly to the

                      Debtor, and the Debtor shall deposit said funds into the Debtor’s debtor-

                      in-possession account.

                  b. Publix shall reserve $235,599.62 (“Reserve”) from the January 24

                      Payment to be held as adequate protection for its alleged set-off rights.

                      Unless otherwise agreed by the Parties, Publix shall be entitled to hold the

                      Reserve until such time as: (i) Publix is directed by a final, non-appealable

                      order from this Court (or other court of competent jurisdiction) to pay all

                      or part of the Reserve to the Debtor or a successor Trustee; or (ii) Publix

                      obtains relief from the automatic stay. For the avoidance of doubt, Publix

                      shall not be permitted to set-off any portion of the Reserve against Charge

                      Backs without further relief from the Court.

                  c. All other rights of the Parties’ are expressly preserved.

       8.      The Parties subsequently complied with terms First Publix Stipulation.

       9.      Now, at the present time, JD Factors-Weload.com (“Weload”) has notified Publix

that Weload intends to recover outstanding freight charges, in the amount of $81,715.00, from



                                                3
        Case 19-20020 Document 390 Filed in TXSB on 10/15/19 Page 4 of 9



Publix as consignee of shipments of goods from the Debtor under federal tariff law (the “Weload

Freight Charges”).

        10.      Publix asserts that it is entitled to deduct the Weload Freight Charges from the

Reserve.

        11.      The Debtor desires to liquidate the amounts owed to the Debtor and obtain a

prompt return of any remaining Reserve.

        12.      As Publix and the Debtor wish to resolve the issues between them, and the Debtor

is rapidly approaching confirmation of its Chapter 11 Plan and Related Disclosure Statement

and winding down its bankruptcy affairs, Publix and the Debtor have entered into a second

stipulation.

                           II.   PROPOSED SECOND STIPULATION

        13.      The Parties have agreed to resolve all disputes between themselves pursuant to the

terms set forth in the attached second stipulation, attached hereto as Exhibit A and incorporated

herein by reference, (the “Second Stipulation”). The Stipulation is summarized as follows:

            i.   Publix shall pay the Weload Freight Charges in the amount of $81,715.00 and,

                 upon such payment, is entitled to retain $81,715.00 of the Reserve.

           ii.   Within five (5) business days after the entry of a final and non-appealable order

                 approving the Second Stipulation, Publix shall remit and pay to the Debtor the

                 balance of the Reserve in the amount of $153,884.62 (the “Reserve Balance”).

         iii.    To the extent that the automatic stay applies, it shall be modified to permit Publix

                 to take any actions necessary to perform the Second Stipulation.

           iv.   The Debtor and Debtor-in-Possession, for themselves and all persons claiming by,

                 through or under them, fully, finally and forever remise, release and discharge

                 Publix and its agents, representatives, attorneys, trustees, nominees, predecessors,
                                                  4
        Case 19-20020 Document 390 Filed in TXSB on 10/15/19 Page 5 of 9



              successors and assigns, of and from any and all claims, counterclaims,

              crossclaims, actions, causes of action, suits, contracts, covenants, agreements,

              promises, trespasses, debts, dues, demands, accounts, bonds, obligations,

              liabilities, damages, judgment, executions, liens, encumbrances, claims for

              contribution and indemnity, losses, costs or expenses of any nature whatsoever, in

              law or in equity, known or unknown, suspected or unsuspected, asserted or

              unasserted, direct or indirect, liquidated or unliquidated, fixed or contingent,

              matured or unmatured, including but not limited to any claims under Chapter 5 of

              the Bankruptcy Code, Section 506 of the Bankruptcy Code or Section 543 of the

              Bankruptcy Code, which the Debtor, the Debtor-in-Possession or the Debtor’s

              estate at any time had, owned or held from the beginning of the world through the

              date of entry the order approving the Second Stipulation.

                          III.   ARGUMENT AND AUTHORITY

       14.    Rule 9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) states that “[o]n motion by the trustee and after notice and a hearing, the court may

approve a compromise or settlement . . . .” FED. R. BANKR. P. 9019(a). The merits of a proposed

compromise should be judged under the criteria set forth in Protective Comm. for Indep.

Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414 (1968). Anderson requires

that a compromise must be “fair and equitable.” Anderson, 390 U.S. at 424; In re AWECO, Inc.,

725 F.2d 293, 298 (5th Cir.), cert. denied, 469 U.S. 880 (1984). The terms “fair and equitable”

mean that (a) senior interests are entitled to full priority over junior interests; and (b) the

settlement is reasonable in relation to the likely rewards of litigation. In re Cajun Elec. Power

Coop., 119 F.3d 349, 355 (5th Cir. 1997); In re Jackson Brewing Co., 624 F.2d 599, 602 (5th

Cir. 1980).
                                               5
        Case 19-20020 Document 390 Filed in TXSB on 10/15/19 Page 6 of 9



       15.     In particular, the Court must evaluate and set forth in a comprehensible fashion:

       (1) The probability of success in the litigation, with due consideration for the uncertainty
           in fact and law,

       (2) The complexity and likely duration of the litigation and any attendant expense,
           inconvenience and delay, and

       (3) All other factors bearing on the wisdom of the compromise.

Jackson Brewing Co., 624 F.2d at 602. (internal citation omitted).

       16.     With respect to the first factor, it is unnecessary to conduct a mini-trial to

determine the probable outcome of any claims waived in the settlement. Cajun Elec., 119 F.3d

at 356. “‘The judge need only apprise himself of the relevant facts and law so that he can make

an informed and intelligent decision . . . .’” Id. (quoting In re American Reserve Corp., 841 F.2d

159, 163 (7th Cir. 1987)).

       17.     Under the rubric of the third, catch-all provision, the Fifth Circuit has specified

two additional factors that bear on the decision to approve a settlement agreement. First, the

court should consider the best interests of the creditors, “with proper deference to their

reasonable views.” Connecticut Gen. Life Ins. Co. v. United Cos. Fin. Corp. (In re Foster

Mortgage Corp.), 68 F.3d 914, 917 (5th Cir. 1995). Second, the court should consider “the

extent to which the settlement is truly the product of arms-length bargaining, and not of fraud or

collusion.” Id. at 918 (internal citations omitted).

       18.     As discussed below, applying this standard to the facts of the instant case, the

Debtor submits that the Second Stipulation should be approved.

A.     Likelihood of Success

       19.     Publix asserts that it is entitled to reduce the amounts owed to the Debtor by the

amount of the Weload Freight Charges. While the Debtor could litigate the rights of Publix to

set-off, recoup, or otherwise reduce the amounts owed to the Debtor for the Weload Freight

                                                  6
        Case 19-20020 Document 390 Filed in TXSB on 10/15/19 Page 7 of 9



Charges, the Debtor is rapidly approaching confirmation and wishes to resolve any and all issues

with Publix, so that the Debtor may proceed to wind down the bankruptcy affairs and the

remainder of the Reserve that Publix holds may be returned to the Debtor. Ultimately, the

outcome of Publix’s asserted rights is subject to the normal uncertainties associated with such

proceedings.

B.     Potential Duration and Expense

       20.     The Debtor does not want to risk incurring the expense of participating in

litigation with Publix, and the potential to incur claims for possible damages, costs, and

attorney’s fees. The process could be lengthy and, as detailed above, the ultimate outcome is

subject to the normal uncertainties associated with litigation. Further, any expenses incurred by

the Debtor opposing relief from the stay would be entitled to priority payment over general

unsecured claims – thus, further reducing those creditors’ prospects for recovery.

C.     The Wisdom of the Compromise

          i.   Desires of the Creditors

       21.     The Fifth Circuit has instructed that the “desires of the creditors are not binding.”

Cajun Elec., 119 F.3d at 358 (citing In re Foster, 68 F.3d at 917). “The test is not the desires of

the majority [of creditors] as such, but the best interests of the creditors, taking into account their

reasonable views.” Id. The Debtor does not anticipate any creditor’s opposition to the Second

Stipulation given that the Debtor may ultimately be liable for the Weload Freight Charges.

Moreover, by resolving Publix’s claims at this time, the Debtor will avoid the incurrence of

additional administrative expenses entitled to priority payment ahead of unsecured creditors.

Moreover, under the Second Stipulation, Publix has agreed to remit and pay the balance of the

Reserve to the Debtor immediately, even though there may be future unknown Charge Backs.



                                                  7
        Case 19-20020 Document 390 Filed in TXSB on 10/15/19 Page 8 of 9



         ii.   Arms-Length Negotiations

       22.     The Second Stipulation is the result of arms-length negotiations between the

Parties. There is no evidence to support a finding that the parties are anything other than adverse

or that they have settled this dispute through any improperly collusive mechanism.

       23.     In sum, the Debtor acknowledges that a certain degree of uncertainty always

exists with respect to litigation. The Debtor respectfully asserts that the Second Stipulation fairly

recognizes such risks and provides for the efficient resolution of the Weload Freight Charges

without the need for continued costly litigation and with a certain result. In that regard, the

Debtor has attempted to achieve a resolution that minimizes the potential damage and risk to the

Debtor’s estate and maximizes value for the estate. Consequently, the Debtor urges that the

Jackson Brewing factors are satisfied and the Court should approve the Stipulation.

                          IV.    BASIS FOR EMERGENCY RELIEF

       24.     As this Court is aware, the Debtor is under an expedited timeline to confirm its

combined chapter 11 plan and disclosure statement to finalize the settlement negotiations with

certain other creditors for the benefit of all parties in interest and the Debtor’s estate. A hearing

on final approval and confirmation of the combined chapter 11 plan and related disclosure

statement is set for October 17, 2019 at 10:30 a.m. CST. The Debtor submits it is appropriate and

efficient to set the hearing of this Motion for the same date and time, so that this Motion and the

attached stipulation may too be resolved with finality before confirmation of a chapter 11 plan.

Accordingly, expedited consideration of this Motion is warranted, and the Debtor request that

hearing on this Motion be calendared for October 17, 2019 at 10:30 a.m. CST.

                                          V.    PRAYER

       WHEREFORE, the Debtor respectfully requests that this Court enter an order (i)

approving the terms of the Second Stipulation; (ii) authorizing the Debtor to take any and all

                                                 8
        Case 19-20020 Document 390 Filed in TXSB on 10/15/19 Page 9 of 9



actions necessary to effectuate the Second Stipulation; (iii) waiving any stay imposed by

Bankruptcy Rule 6004(h) or otherwise; and (iv) granting the Debtor such other and further relief

as this Court may deem just and proper.

Respectfully submitted on the 15h day of October, 2019.

                                              OKIN ADAMS LLP
                                              By:      /s/ David L. Curry
                                                  Matthew S. Okin
                                                  Texas Bar No. 00784695
                                                  mokin@okinadams.com
                                                  David L. Curry, Jr.
                                                  Texas Bar No. 24065107
                                                  dcurry@okinadams.com
                                                  Johnie A. Maraist
                                                  State Bar No. 24109505
                                                  jmaraist@okinadams.com
                                                  1113 Vine St. Suite 240
                                                  Houston, Texas 77002
                                                  Tel: (713) 228-4100
                                                  Fax: (888) 865-2118

                                              ATTORNEYS TO THE DEBTOR


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 15, 2019, I caused a copy of the
foregoing to be served on all parties eligible to receive service through the Electronic Case Filing
System for the United States Bankruptcy Court for the Southern District of Texas by electronic
mail.

                                              By: /s/ David L. Curry
                                              David L. Curry


       CERTIFICATE OF ACCURACY PURSUANT TO LOCAL RULE 9013-1(i)

         In accordance with Local Bankruptcy Rule 9013-1(i), I hereby certify to the accuracy
of the matters set forth in the foregoing Motion.

                                              By: /s/ David L. Curry
                                                  David L. Curry



                                                 9
